Dear Mr. Gaudin:
This office is in receipt of your recent opinion request regarding the reappointment of board members to the St. Landry Parish Economic and Industrial Development District (SLEIDD). Specifically, you ask if a member who has been appointed to serve an original single one, two, or three year term, as required by LSA-R.S. 33:130.302, can be re-appointed to a full three-year term upon expiration of the original term. You also ask if a person who has already served a term can ever serve another term, and if so, if that person has to wait a certain period of time before being appointed again. Your final question is if a member who is leaving the Board can be appointed to fill an unexpired term.
The creation of the SLEIDD is set out in LSA-R.S. 33:130.302. Subsection C of this section describes the selection process for the original Board and the manner in which these original positions will be filled once that term expires. Subsection C states:
      At the inception of the board, the commissioners of the board shall be selected from current commissioners of boards and advisor boards of the St. Landry Parish Economic Inducement District, the St. Landry Parish Economic and Industrial Development District, and the St. Landry Parish Industrial District. Upon appointment these commissioners initially appointed shall divide themselves by lot or similar random procedure into three groups. One group shall be comprised of five commissioners and shall serve a single one year term; one group shall be comprised of six commissioners and shall serve a single two year term; and one group shall be comprised of six commissioners and shall serve a single three year term. Thereafter, all commissioners appointed to the board, not to fill a vacancy, shall serve for three years and shall not be eligible for  reappointment. Upon expiration of the terms of sitting commissioners, a new board shall be appointed as provided in Subsection A. The sitting commissioners shall make all necessary provisions to ensure an orderly and timely transfer of authority to the incoming board. (Emphasis added).
The statute states that the original board members shall each serve a single term, whether one, two, or three years and that thereafter a person who has served on the board, not to fill a vacancy, "shall not be eligible for reappointment" after his term expires. According to Article 9 of the Civil Code, when a law is clear and unambiguous, it should be applied as written. Article 9 states:
      When a law is clear and unambiguous and its application does not lead to absurd consequences, the law shall be applied as written and no further interpretation may be made in search of the intent of the legislature.
Since LSA-R.S. 33:130.302 is clear in its language, it should be applied as written. Therefore, the original board members can only serve their original term, and any person appointed to a full-term thereafter shall not again serve on the Board. As the statute makes no provision for re-appointment of any kind, a member whose term has expired cannot be appointed to fill an unexpired term.
We hope this sufficiently addresses your concerns. If our office may be of further assistance, please feel free to contact us.
Very truly yours,
                                RICHARD P. IEYOUB ATTORNEY GENERAL
                            By: ______________________________ J. RICHARD WILLIAMS Assistant Attorney General
RPI/JRW:bb